Exhibit 10.1

 

Execution Version

 



 

 

ENERGY XXI LTD

 

FOURTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

August 19, 2016

 



 

 

This Fourth Amendment to the Restructuring Support Agreement[1] (this
“Amendment”), is entered into by and among: (i) the Debtors; and (ii) the
Restructuring Support Parties. This Agreement collectively refers to the Debtors
and the Restructuring Support Parties as the “Parties” and each individually as
a “Party.”

 

RECITALS

 

WHEREAS, the Parties desire to amend the Restructuring Support Agreement to
modify certain Milestones; and

 

WHEREAS, Section 4 of the Restructuring Support Agreement permits the extension
of a Milestone with the express prior written consent of the Majority
Restructuring Support Parties;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1.                  Amendment Effective Date. This Amendment shall become
effective, and the obligations contained herein shall become binding upon the
Parties, upon the first date that this Agreement has been executed by all of the
Parties. Following the effective date of this Amendment, whenever the
Restructuring Support Agreement is referred to in any agreements, documents, and
instruments, such reference shall be deemed to be to the Restructuring Support
Agreement as amended by this Amendment.

 

2.                  Amendment to the Restructuring Support Agreement.

 

(a)Section 4(g) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than September 30, 2016, the Bankruptcy Court shall have entered an
order authorizing the assumption of this Agreement (the “RSA Assumption Order”).

 

 



 





1“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated April 11, 2016, by and among the Debtors and the Restructuring
Support Parties, as amended by the First Amendment to the Restructuring Support
Agreement, dated May 16, 2016, the Second Amendment to the Restructuring Support
Agreement, dated June 28, 2016, the Third Amendment to the Restructuring Support
Agreement dated July 28, 2016, and as may be further amended, modified, or
supplemented, from time to time. Unless otherwise noted, capitalized terms used
but not defined herein are used as defined in the Restructuring Support
Agreement.

 



 

 

 

3.                  Ratification. Except as specifically provided for in this
Amendment, no changes, amendments, or other modifications have been made on or
prior to the date hereof or are being made to the terms of the Restructuring
Support Agreement or the rights and obligations of the arties thereunder, all of
which such terms are hereby ratified and confirmed and remain in full force and
effect. Notwithstanding the effective date of this Amendment, this Amendment
constitutes a valid amendment of the applicable Milestone set forth in Section 4
of the Restructuring Support Agreement, in accordance with the final paragraph
of Section 4 of the Restructuring Support Agreement.

 

4.                  Waiver of Certain Termination Rights. Nothing in this
Amendment shall constitute a Restructuring Support Party Termination Event
pursuant to Sub-Clause (a) of Section 7 the Restructuring Support Agreement or
an individual termination right pursuant to Section 9 of the Restructuring
Support Agreement, or any other breach by any of the Debtors or the
Restructuring Support Parties under the Restructuring Support Agreement,
including, without limitation, a breach of the Debtors’ commitments under
Section 6 of the Restructuring Support Agreement.

 

[Signatures and exhibits follow.]

 

2

 

 

[Signature Pages Redacted.]

 



 

 